I am not in accord with the conclusion herein reached by Mr. Justice NELSON SHARPE, the error in whose reasoning, in *Page 163 
my opinion, is in confusing plaintiff's application with the department's determination, — a pleading with its order, — a statement of plaintiff's claim with a determination by the department.
Where the department on each occasion has held plaintiff was not wholly disabled, there is no former adjudication he was wholly disabled, and he is not estopped from pressing a claim of total disability by an adjudication that prior thereto he had been partially disabled, even though at the time the department found he was only partially disabled he may have claimed to have been wholly disabled. Plaintiff's right to recover cannot be affected by what he claimed as to the extent of his injury, but is affected only by the determination of the department. The effect of the holding of Mr. Justice NELSON SHARPE is to make plaintiff's prior claim of total disability equivalent to a prior award of total disability in everything except payment, — the only thing in which plaintiff or the public is interested. If a prior award of total disability had been made and compensation paid therefor, this case would not be here. Nothing but payment in accordance with the statute prescribing the amount thereof in accordance with the facts as found by the department satisfies the statute, the purpose of which should not be thwarted by common-law reasoning when the major purpose of the statute was to abrogate the common law.
I think the award of the department of labor and industry should be affirmed.